 Case: 1:08-cr-00888 Document #: 1269 Filed: 02/20/20 Page 1 of 1 PageID #:28689




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

 UNITED STATES OF AMERICA                      )
                                               )      No. 08 CR 888
                    v.                         )
                                               )      Judge James B. Zagel
 ROD BLAGOJEVICH, ET AL.                       )

                         WITHDRAWAL OF COUNSEL

      Please take notice that the following Assistant United States Attorneys are no

assigned to this case: Carrie E. Hamilton, Christopher Niewoehner, J. Gregory Deis,

Julie B. Porter, and Melissa A Childs.



                                                   Respectfully submitted,

                                                   JOHN R. LAUSCH, JR.
                                                   United States Attorney

                                         By:       /s/ Debra Riggs Bonamici
                                                   DEBRA RIGGS BONAMICI
                                                   Assistant United States Attorney
                                                   219 South Dearborn Street, 5th Floor
                                                   Chicago, Illinois 60604
                                                   (312) 353-3741
